UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1281


JOEY CHESTER FULMER,

                Plaintiff - Appellant,

          v.

TRANTECH RADIATOR PRODUCTS INC.; PAUL COOPER, CEO; DEIRDRE
E. HICKS, Human Resources Manager; BOBBY EASLER, Plant
Manager;   RAYMOND  GRIFFIN,   Supervisor;  CARL  HOUSTON,
Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:10-cv-01854-JMC)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joey Chester Fulmer, Appellant Pro Se. Lovic Alton Brooks, III,
BROOKS LAW FIRM, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joey Chester Fulmer appeals the district court’s order

accepting     the    magistrate      judge’s    recommendation               to   grant

Defendant’s      summary     judgment       motion        on     his     employment

discrimination      claim,   brought    pursuant     to    the     Americans       with

Disabilities Act of 1990, 42 U.S.C.A. §§ 12101-12213 (West 2005

&   Supp.   2011).      We   have    reviewed   the       record       and    find   no

reversible error.       Accordingly, we affirm the district court’s

judgment.     Fulmer v. TranTech Radiator Prods. Inc., No. 8:10-cv-

01854-JMC     (D.S.C.   Feb.   22,     2012).      We     dispense       with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                        2